12 F.3d 214
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.SECURITIES AND EXCHANGE COMMISSION, Plaintiff-Appellee,Cross-Appellant,v.GREAT LAKES EQUITIES COMPANY;  and G.R. SIMS,Defendants-Appellants, Cross-Appellees.
Nos. 92-1433, 92-1565.
United States Court of Appeals, Sixth Circuit.
Nov. 10, 1993.

Before:  NORRIS and SILER, Circuit Judges;  HEYBURN, District Judge.*
PER CURIAM.


1
Defendants Great Lakes Equities Company and G.R. Sims appeal from district court orders entered following a trial to the court finding that they violated various provisions of the Securities Act of 1933 and the Securities Exchange Act of 1934.  The Securities and Exchange Commission cross-appeals, contending that the district court erred when it concluded that defendants had not breached regulations governing the maintenance of books and records.


2
Having had the benefit of oral argument, and having carefully considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in any of the matters raised by the appeal or cross-appeal.


3
Because the reasons judgment should be entered against defendants have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the orders of the district court are affirmed upon the reasoning employed by that court in its Order and Judgment of September 4, 1990, and its Findings of Fact and Conclusions of Law of September 24, 1991.



*
 The Honorable John G. Heyburn, II, United States District Judge for the Western District of Kentucky, sitting by designation